Pfizer Inc. 235 East 42nd Street New York, N.Y. 10017-5755 June 15, 2011 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Attention: Jim B. Rosenberg Re: Pfizer Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 28, 2011 Form 10-Q for the Quarterly Period Ended April 3, 2011 Filed May 12, 2011 File No. 001-03619 Dear Mr. Rosenberg: This letter is to confirm the receipt of your letter dated June 8, 2011 regarding our April 27, 2011 response to your original comment letter dated April 13, 2011, regarding the filings referenced above. The Company believes that it will be able to provide you with a full response on or before July 7, 2011. Please do not hesitate to contact me at 212-733-3222 with any questions or comments you may have. Very truly yours, /s/ Loretta V. Cangialosi Loretta V. Cangialosi Senior Vice President and Controller cc: Frank A. D’Amelio Executive Vice President, Business Operations and Chief Financial Officer Larry P. Bradley Partner - KPMG LLP
